Title: To James Madison from Edmund Randolph, 11–13 April 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Richmond April 11. 1782

We announced to you from Bush-town the difficulties, which we had encountered on our journey. Whether the roads were really better, as we advanced southwardly, or seemed so from our approach towards home, I cannot tell; but the fact was, that we appeared to travel from Baltimore with scarcely any friction. My family are now fixed at an humble cottage, about six miles distant from hence; which forms a contrast with Philadelphia, that nothing can reconcile me to, [but?] the presence of my domestic triumvirate, and the pleasures of my library. I might add another cause of consolation, when I address myself to you, who are at this moment perhaps suffering under the severe anguish of the want of money: altho we have only coarse fare, we wish for much less, than we did, whilst surrounded by the luxuries of Philadelphia, and have therefore less occasion for cash.
I hope, that my draught on you for the 20£ did not distress you. I trust, that it could not, as it was made in consequence of your own friendly offer. Tell me the mode, in which I shall account for it. It shall be remitted to you, or charged in the auditors’ books against me, at your choise.
The business of the court has hitherto prevented me from waiting upon the executive. I shall probably confer with them in a few days: but my communications will be short, in comparison to the thirst, which some of the gentlemen of the board may have for a full knowledge of our political situation.
When I inquired into the state of our treasury, I found that 100£ had been the extent of receipts; and that the whole of that sum was immediately appropriated to the quartermaster’s department. Judge then what my present sensations are, after having bound myself to repay to Whiteside about 200£, which he lent to me on my private credit, but which I took up from a confidence that I should reimburse him out of the public coffers?

April 13th.
On saturday last Colo. Brooke quitted our exhausted treasury to reap those treasures, which he had laid up in heaven. The apoplectic stroke, which brought him to his end, gave him a warning of but five minutes. It is believed, that Mr. J. Ambler will succeed him in office, until the meeting of the assembly; and it is probable, that they will confirm him.
It is a matter of some wonder, that the minister of France did not visit our governor. Was there any misunderstanding on the score of etiquette? or has the suspicion, which some people entertain here, reached the ears of the minister, that Harrison is an enemy to the French? By accident yesterday the resolution of congress, recommending the confiscation of british manufactures, came into conversation at the governor’s table. It seemed to me to be a fit season to ascertain the objections, which had been conceived against it, but an improper one to answer them. Our discourse, however, was too short for the discussion, and was concluded by a general assertion, on the part of Mr. Harrison, that the legislature would not adopt it.
Mr. Madison, who is with us, informs me of an incident, which caused much discontent in Williamsburg, about a month since, and argues little in favor of the prudence of count Rochambeau. A waggoner from the back country had been detected in the robbery of a french soldier. Summary justice was administered; for he was flagellated by military authority, as some say, without the form of trial, and according to others, with no other than before a tribunal of officers. This harsh punishment, thus inflicted, gave a keener edge to the acrimony of those, whose principles are abhorrent from the alliance. But I hope, the clamour has subsided for the present, and that our citizens will not be driven to indecent expressions of their indignation by a repetition of this ill-judged exercise of power.
I shall obey the commands of your favor of the 2d. instant. But it is probable, that the havock of war will prevent me from making any territorial inquiries, later than the abolition of regal government.
The governor complained yesterday of the sterility of your correspondence; saying, that you did not communicate the circulating news, and that he should cease to write on every other subject than business. I reminded him of the ter[ms] stipulated with governor Nelson: but these have not been put into his hands. It might not be amiss to transcribe the regulations, and send them to him.
If you have an opportunity, pray ask Mr. Morris, whether he has received my letter of last week. Entre nous, there will probably be a paper war between him and the Governor. You remember a letter, which I mentioned to you. This will perhaps blow up a flame.
My best respects attend all your family. Mrs. carries her good wishes farther, and prays for their and your happiness.
Assure Mr. Jones of my affectionate esteem, and present me in the most acceptable manner to his lady.
Charge yourself with my compliments to Mr. Lee & Mr. Bland. This being done, I give you a carte blanche to assume any portion of the for-ment. regard of
Your friend, & serv:
Can you send a copy of the journals for 1781?

